Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-31 allowable. Claims 32-40, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 12/15/2021, is hereby withdrawn and claims 32-40 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Ims on 08/04/2022.
	The application has been amended as follows: 

21.	An additive manufacturing system comprising: 
	a coarse positioner configured to move in a plane; 
	a fine positioner operably mounted to the coarse positioner but movable independent of the coarse positioner; 
	a liquefier assembly operably mounted to the fine positioner; and 
	a controller assembly configured to command the coarse positioner to move the fine positioner, to command the fine positioner to move the liquefier assembly relative to the coarse positioner, and to command the liquefier assembly to controllably melt and extrude a consumable material; 
	wherein the fine positioner has a higher fundamental resonance frequency than the coarse positioner, such that the liquefier assembly can be accelerated and decelerated at a faster rate relative to an acceleration and deceleration of the coarse positioner; and 
	a location of extruded material is controlled by a location of the fine positioner, wherein the consumable material is configured to be extruded while the liquefier assembly is moved by both the coarse positioner and the fine positioner to print a 3D part.


31.	The additive manufacturing system of claim 30, wherein the liquefier assembly is configured to move in a x-y-z space as the consumable material is extruded.

32.	A method for printing a 3D part with an additive manufacturing system, the method comprising: 
	moving a fine positioner with a coarse positioner in a plane; 
	moving a liquefier assembly with the fine positioner, wherein the fine positioner has a higher fundamental resonance frequency than the coarse positioner, such that the liquefier assembly can be accelerated and decelerated at a faster rate relative to an acceleration and deceleration of the coarse positioner; and 
	melting and extruding a consumable material with the liquefier assembly to print the 3D part; 
	wherein a location of extruded consumable material is controlled by a location of the fine positioner, wherein the consumable material is extruded while the liquefier assembly is moved by both the coarse positioner and the fine positioner to print the 3D part.

32.	A method for printing a 3D part with an additive manufacturing system, the method comprising: 
	moving a fine positioner with a coarse positioner in a plane; 
	moving a liquefier assembly with the fine positioner, wherein the fine positioner has a higher fundamental resonance frequency than the coarse positioner, such that the liquefier assembly can be accelerated and decelerated at a faster rate relative to an acceleration and deceleration of the coaurse positioner; and 
	melting and extruding a consumable material with the liquefier assembly to print the 3D part; 
	wherein a location of extruded consumable material is controlled by a location of the fine positioner, wherein the consumable material is extruded while the liquefier assembly is moved by both the coarse positioner and the fine positioner to print the 3D part.

Allowable Subject Matter
	Claims 21-40 allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742